DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-20 are pending.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 3/9/22 was filed after the mailing date of the Claims on 2/27/20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections – 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shriberg, et al.[US 20190385711].
As per claim 1:	Shriberg teach a method for use with a computing device, the method comprising:
inputting an input data set into a first private artificial intelligence model [Shriberg: para 0218; Deep learning machine features are known where deep learning is a sub-science of machine learning in that a deep learning machine is a machine learning machine, i.e., learning machine, that learns for itself how to distinguish one thing represented in data from another thing represented in data. The private artificial intelligence model can be given the broadest reasonable interpretation (BRI) as a form of machine learning or deep learning include neural or deep neural networks per se] that has been generated using a first private data set and a second private artificial intelligence model that has been generated using a second private data set; [Shriberg: para 0504-0506; The data may be analyzed locally, to protect privacy, analyze data in real-time by implementing a trained machine learning algorithm]
receiving a first result data set from the first private artificial intelligence model as a result of applying the first private artificial intelligence model to the input data set; [Shriberg: para 0220-0222; In machine learning, the data received as input to any step in the computation, including intermediate results]
receiving a second result data set from the second private artificial intelligence model as a result of applying the second private artificial intelligence model to the input data set; [Shriberg: para 0327; per the BRI, the “second result data set” may be any data sets or plurality of data sets per se, or in the form of models since the models may be formed by various different input data sets. Thus, terms such as first and second is relative as these terms broadly signify more than one data involved where “first input data set” and “second input data set” may be referring to data sets or models. As such, this BRI applies to “first result data set” which are associated with “first target output” and “second result data set” with “second target output”. See examples on 0386-0388, 0394-0395, 0400]
in a first training phase, training an adaptive co-distillation model [Shriberg: para 0301, 0379-0381; system tracks the number of training data sets that are used to train any given customized model] with the input data set as an input and the first result data set as a first target output; and [Shriberg: para 0387-0388; per the BRI as explained above, the “first target output” may be any outputs which may be the ASR output or output of video model as these are the result of from any one of the models discussed, e.g. speech data models, acoustic model]
in a second training phase, further training the adaptive co-distillation model with the input data set as the input and the second result data set as a second target output [Shriberg: para 0394-0395; for example, the second result dataset may be referring to the final result of the condensation of the classifications over time and across the different component models results in the fused model output], wherein the adaptive co-distillation model is not trained on the first private data set or the second private data set. [Shriberg: para 0300, 0303; per BRI, data set that is “not trained” may be in the form of raw data (e.g. answer, video, audio). More examples on para 0326, 0330] 
Claim 2:  See Shriberg: para 0359, 0377-0378; discussing the method of claim 1, wherein the first private artificial intelligence model has a first model architecture and the second private artificial intelligence model has a second model architecture that is different from the first model architecture.
Claim 3:  See Shriberg: para 0288; discussing the method of claim 2, wherein each of the first private artificial intelligence model and the second private artificial intelligence model is a deep neural network, a kernel machine, or a random forest.
Claim 4:  See Shriberg: para 0330, 0424; discussing the method of claim 1, wherein: the adaptive co-distillation model is a classification model; and the first result data set and the second result data set each include a respective plurality of classification labels.
Claim 5:  See Shriberg: para 0302-0303, 0330; discussing the method of claim 4, wherein the input data set is a partially labeled data set including a first subset of input data entries that have respective input classification labels and a second subset of input data entries that do not have respective input classification labels.
Claim 6:  See Shriberg: para 0356; discussing the method of claim 1, wherein: the adaptive co-distillation model is a regression model; and the first result data set and the second result data set each include a respective plurality of numerical values.
Claim 7:  See Shriberg: para 0286, 0338; discussing the method of claim 1, wherein: the adaptive co-distillation model is a recurrent neural network; and the input data set includes a plurality of input series that each include a plurality of ordered input values.
Claim 8:  See Shriberg: para 0208, 0390-0393; discussing the method of claim 1, wherein in at least the first training phase, the adaptive co-distillation model is trained using a training algorithm that utilizes a weighted loss function.
Claim 9:  See Shriberg: para 0308, 0331; discussing the method of claim 8, wherein the weighted loss function weights loss between a predicted output of the adaptive co-distillation model and the target data output of the first results data set by a weighting factor that is based on one or more of a data distance between an element in the input data set and the first private data set as determined by a first similarity algorithm, a confidence value in the first result data set, and a human-specified input.
Claim 10:  See Shriberg: para 0503; discussing the method of claim 1, wherein the first result data set or the second result data set is homomorphically encrypted.
Claim 11:  See Shriberg: para 0487; discussing the method of claim 1, wherein the adaptive co-distillation model is trained at least in part via supervised learning.
As per claim 12:	Shriberg teach a computing system comprising: 
a server computing device including a processor configured to: [Shriberg: para 0030]
transmit an input data set to: 
a first client computing device configured to execute a first private artificial intelligence model that has been generated using a first private data set; and [Shriberg: para 0218; Deep learning machine features are known where deep learning is a sub-science of machine learning in that a deep learning machine is a machine learning machine, i.e., learning machine, that learns for itself how to distinguish one thing represented in data from another thing represented in data. The private artificial intelligence model can be given the broadest reasonable interpretation (BRI) as a form of machine learning or deep learning include neural or deep neural networks per se]
a second client computing device configured to execute a second private artificial intelligence model that has been generated using a second private data set; [Shriberg: para 0504-0506; The data may be analyzed locally, to protect privacy, analyze data in real-time by implementing a trained machine learning algorithm]
receive a first result data set from the first private artificial intelligence model executed at the first client computing device as a result of applying the first private artificial intelligence model to the input data set; [Shriberg: para 0220-0222; In machine learning, the data received as input to any step in the computation, including intermediate results]
receive a second result data set from the second private artificial intelligence model executed at the second client computing device as a result of applying the second private artificial intelligence model to the input data set; [Shriberg: para 0327; per the BRI, the “second result data set” may be any data sets or plurality of data sets per se, or in the form of models since the models may be formed by various different input data sets. Thus, terms such as first and second is relative as these terms broadly signify more than one data involved where “first input data set” and “second input data set” may be referring to data sets or models. As such, this BRI applies to “first result data set” which are associated with “first target output” and “second result data set” with “second target output”. See examples on 0386-0388, 0394-0395, 0400]
in a first training phase, train an adaptive co-distillation model  [Shriberg: para 0301, 0379-0381; system tracks the number of training data sets that are used to train any given customized model] with the input data set as an input and the first result data set as a first target output; and [Shriberg: para 0387-0388; per the BRI as explained above, the “first target output” may be any outputs which may be the ASR output or output of video model as these are the result of from any one of the models discussed, e.g. speech data models, acoustic model]
in a second training phase, further train the adaptive co-distillation model with the input data set as the input and the second result data set as a second target output [Shriberg: para 0394-0395; for example, the second result dataset may be referring to the final result of the condensation of the classifications over time and across the different component models results in the fused model output], wherein the adaptive co-distillation model is not trained on the first private data set or the second private data set. [Shriberg: para 0300, 0303; per BRI, data set that is “not trained” may be in the form of raw data (e.g. answer, video, audio). More examples on para 0326, 0330] 
Claim 13:  See Shriberg: para 0359, 0377-0378; discussing the computing system of claim 12, wherein the first private artificial intelligence model has a first model architecture and the second private artificial intelligence model has a second model architecture that is different from the first model architecture.
Claim 14:  See Shriberg: para 0288; discussing the computing system of claim 13, wherein each of the first private artificial intelligence model and the second private artificial intelligence model is a deep neural network, a kernel machine, or a random forest.
Claim 15:  See Shriberg: para 0302-0303, 0330; discussing the computing system of claim 12, wherein: the adaptive co-distillation model is a classification model; and the first result data set and the second result data set each include a respective plurality of classification labels.
Claim 16:  See Shriberg: para 0356; discussing the computing system of claim 12, wherein: the adaptive co-distillation model is a regression model; and the first result data set and the second result data set each include a respective plurality of numerical values.
Claim 17:  See Shriberg: para 0154, 0330; discussing the computing system of claim 12, wherein: the adaptive co-distillation model is a recurrent neural network; and the input data set includes a plurality of input series that each include a plurality of ordered input values.
Claim 18:  See Shriberg: para 0303 [raw data as first copy and label data set and models may be the template data set]; discussing the computing system of claim 12, wherein the processor is further configured to: train a template machine learning model on a template data set; and transmit the template machine learning model to the first client computing device and the second client computing device, wherein: the first private artificial intelligence model is a first copy of the template machine learning model that has been further trained on the first private data set [Shriberg: para 0301, 0379-0381; system tracks the number of training data sets that are used to train any given customized model]; and the second private artificial intelligence model is a second copy of the template machine learning model that has been further trained on the second private data set. [Shriberg: para 0504-0506; The data may be analyzed locally, to protect privacy, analyze data in real-time by implementing a trained machine learning algorithm] 
Claim 19:  See Shriberg: para 0487; discussing the computing system of claim 12, wherein the adaptive co-distillation model is trained at least in part via supervised learning.
As per claim 20:	Shriberg teach a method for use with a computing device, the method comprising: 
inputting an input data set into a first private artificial intelligence model [Shriberg: para 0218; Deep learning machine features are known where deep learning is a sub-science of machine learning in that a deep learning machine is a machine learning machine, i.e., learning machine, that learns for itself how to distinguish one thing represented in data from another thing represented in data. The private artificial intelligence model can be given the broadest reasonable interpretation (BRI) as a form of machine learning or deep learning include neural or deep neural networks per se] that has been generated using a first private data set and a second private artificial intelligence model that has been generated using a second private data set; [Shriberg: para 0504-0506; The data may be analyzed locally, to protect privacy, analyze data in real-time by implementing a trained machine learning algorithm]
receiving a first result data set from the first private artificial intelligence model as a result of applying the first private artificial intelligence model to the input data set [Shriberg: para 0220-0222; In machine learning, the data received as input to any step in the computation, including intermediate results], wherein the first result data set includes a plurality of first classification labels; [Shriberg: para 0303, 0330; a set of labels, with which to classify data. The classification module may apply one or more labels]
receiving a second result data set from the second private artificial intelligence model as a result of applying the second private artificial intelligence model to the input data set, wherein the second result data set includes a plurality of second classification labels; [Shriberg: para 0327; per the BRI, the “second result data set” may be any data sets or plurality of data sets per se, or in the form of models since the models may be formed by various different input data sets. Thus, terms such as first and second is relative as these terms broadly signify more than one data involved where “first input data set” and “second input data set” may be referring to data sets or models. As such, this BRI applies to “first result data set” and “second result data set” which are associated to “first classification labels” with “first target output” and “second classification labels” with “second target output”. See examples on 0386-0388, 0394-0395, 0400]
in a first training phase, training an adaptive co-distillation model [Shriberg: para 0301, 0379-0381; system tracks the number of training data sets that are used to train any given customized model] with the input data set as an input and the first result data set as a first target output; [Shriberg: para 0387-0388; per the BRI as explained above, the “first target output” may be any outputs which may be the ASR output or output of video model as these are the result of from any one of the models discussed, e.g. speech data models, acoustic model]
in a second training phase, further training the adaptive co-distillation model with the input data set as the input and the second result data set as a second target output [Shriberg: para 0394-0395; for example, the second result dataset may be referring to the final result of the condensation of the classifications over time and across the different component models results in the fused model output], wherein the adaptive co-distillation model is not trained on the first private data set or the second private data set; [Shriberg: para 0300, 0303; per BRI, data set that is “not trained” may be in the form of raw data (e.g. answer, video, audio). More examples on para 0326, 0330]
receiving a runtime data set including a plurality of runtime input data entries; and [Shriberg: para 0386]
for each of the plurality of runtime input data entries, outputting a runtime classification label [Shriberg: para 0217; With respect to “voice activation” in the responses elicited by the question, the quality of a question is a measure of how similar responses to the question are to utterances recognized by runtime models as highly indicative of a health state that runtime models are trained to recognize. More examples on para 0255] selected from a combined classification label set including the plurality of first classification labels and the plurality of second classification labels. [Shriberg: para 0309-0310] 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEYNNA TRUVAN whose telephone number is (571) 272-3851. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LEYNNA TRUVAN
Examiner
Art Unit 2435



/L.TT/Examiner, Art Unit 2435 

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435